Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are canceled. 
Claims 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 14, the closest prior art reference Muratov et al. (2015/0357827) discloses “a multi-mode wireless power
transmitter. The transmitter includes an inverter configured to produce at its output a first signal having a first frequency or a second signal having a second frequency. The transmitter also includes a first transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the first frequency. The transmitter also includes a second transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the second frequency. The transmitter further includes at least one matching network coupled to the first transmit coil”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a wireless power transmitter comprising: an inverter; an impedance circuit; an inductance circuit with a first transmission coil and a second transmission coil; and 

With respect to independent claim 26, the closest prior art reference Muratov et al. (2015/0357827) discloses “a multi-mode wireless power transmitter. The transmitter includes an inverter configured to produce at its output a first signal having a first frequency or a second signal having a second frequency. The transmitter also includes a first transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the first frequency. The transmitter also includes a second transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the second frequency. The transmitter further includes at least one matching network coupled to the first transmit coil”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for driving a wireless power transmission system, the method comprising: coupling a first transmission coil to an impedance circuit; transmitting a first amount of 

With respect to independent claim 27, the closest prior art reference Muratov et al. (2015/0357827) discloses “a multi-mode wireless power transmitter. The transmitter includes an inverter configured to produce at its output a first signal having a first frequency or a second signal having a second frequency. The transmitter also includes a first transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the first frequency. The transmitter also includes a second transmit coil coupled to the output of the inverter and configured to wirelessly transmit power at the second frequency. The transmitter further includes at least one matching network coupled to the first transmit coil”, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836